


117 S1847 IS: Assisting Community Colleges in Educating Skilled Students to Careers Act of 2021
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1847
IN THE SENATE OF THE UNITED STATES

May 26, 2021
Mr. Kaine (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To amend the Higher Education Act of 1965 to establish a community college and career training grant program. 


1.Short titleThis Act may be cited as the Assisting Community Colleges in Educating Skilled Students to Careers Act of 2021 or the ACCESS to Careers Act of 2021. 2.Community college and career training grant programPart C of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161c et seq.) is amended to read as follows:

CCommunity college and career training grant program
803.Community college and career training grant program
(a)PurposesThe purposes of this section include the following: (1)To increase the number of students who attain postsecondary credentials in high-skill, high-wage, or in-demand industry sectors or occupations.
(2)To increase the degree to which postsecondary education meets the skill needs of employers in high-skill, high-wage, or in-demand industry sectors or occupations. (3)To assist the Nation’s community colleges and technical colleges, through grants to eligible institutions, consortia of eligible institutions, and States, to develop, improve, and scale evidence-based strategies and delivery structures and that best meet the skill needs of students and employers.
(b)DefinitionsIn this section: (1)WIOA definitionsThe terms career pathway, individual with a barrier to employment, industry or sector partnership, integrated education and training, local board, State board, in-demand industry sector or occupation, and recognized postsecondary credential have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
(2)Apprenticeship programThe term apprenticeship program means a program under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act) (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (3)Community college partnershipThe term community college partnership means a partnership of private and public sector entities which—
(A)shall include a community college, a local or regional employer representing an in-demand industry sector or occupation, and a State board or local board; and (B)may include an industry or sector partnership, a local educational agency, an entity with experience in providing employment, education, or support services relevant to student populations receiving services under this section (such as a community-based organization), a provider of adult education (as defined in section 203 of the Adult Education and Family Literacy Act), or an institution of higher education.
(4)Consortium of eligible institutionsThe term consortium of eligible institutions means a consortium that includes 3 or more eligible institutions. (5)Education and career training programThe term education and career training program means—
(A)a career pathway program that leads to a recognized postsecondary credential; or (B)a program that utilizes integrated education and training strategies and leads to a recognized postsecondary credential.
(6)Eligible institutionThe term eligible institution means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate degree, including a 2-year Tribal College or University (as defined in section 316). (7)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands.
(8)Work-based learningThe term work-based learning means sustained interactions with industry or community professionals in real workplace settings, to the extent practicable, or simulated environments at an eligible institution that foster in-depth, firsthand engagement with the tasks required in a given career field, that are aligned to curriculum and instruction. (c)Authorization of appropriations and administrative provisions (1)Grants to eligible institutions and consortia of eligible institutionsThere are authorized to be appropriated to carry out subsection (d), such sums as may be necessary for fiscal year 2022 and each of the 5 succeeding fiscal years.
(2)Grants to StatesThere are authorized to be appropriated to carry out subsection (e), such sums as may be necessary for fiscal year 2022 and each of the 5 succeeding fiscal years. (3)National activitiesFor each fiscal year, the Secretary shall reserve 5 percent of the amount appropriated to carry out subsection (d) and 5 percent of the amount appropriated to carry out subsection (e) to carry out subsection (g).
(4)LimitationsAn eligible institution, consortium of eligible institutions, or State may not receive more than one grant under this section as a primary applicant. (5)DurationEach grant awarded under this section shall be for a period of not more than 5 years.
(6)PriorityIn awarding grants under this section, the Secretary shall give priority to applicants based on the extent to which the applicant— (A)leverages resources other than the funds provided under this section to support the activities carried out under this section; and
(B)can continue to sustain or expand such activities after the expiration of the grant. (d)Grants to eligible institutions and consortia of eligible institutions (1)In general (A)AuthorizationFrom funds authorized under subsection (c)(1), the Secretary shall award, on a competitive basis, grants of not more than $1,500,000 to eligible institutions, and not more than $5,000,000 to consortia of eligible institutions, to assist such institutions in establishing and scaling education and career training programs consistent with the provisions of this subsection.
(B)PriorityIn awarding grants under this subsection, the Secretary shall give priority, in addition to the priorities specified in subsection (c)(6), to applicants that— (i)will serve individuals with barriers to employment, veterans, spouses of members of the Armed Forces, Native American Indians, Alaska Natives, Native Hawaiians, or incumbent workers who are low-skilled and who need to increase their employability skills;
(ii)will serve individuals from each major racial and ethnic group or gender with lower than average educational attainment in the State or employment in the in-demand industry sector or occupation; (iii)will serve areas with high unemployment rates or high levels of poverty, including rural areas; or
(iv)will increase access to education and career training programs that meet the needs of regional employers in in-demand industry sectors or occupations. (2)ApplicationAn eligible institution or consortium of eligible institutions seeking a grant under this subsection shall submit an application containing a grant proposal for an education and career training program to the Secretary at such time and containing such information as the Secretary determines is required, including a detailed description of—
(A)the community college partnership, including the roles and responsibilities of each partner; (B)the education and career training programs that will be supported under the grant, including a description of high-skill, high-wage or in-demand industry sectors or occupations that will be targeted and the recognized postsecondary credentials to be awarded;
(C)quantitative data and evidence that demonstrates the extent to which the program supported under the grant will meet the skilled worker needs of employers in the geographic area served by the grant; (D)the extent to which the education and career training programs described in the grant proposal align with a statewide or regional workforce development strategy, including those established under the Workforce Innovation and Opportunity Act and the Carl D. Perkins Career and Technical Education Act of 2006;
(E)the extent to which the eligible institution, or consortium, can leverage additional resources and the future sustainability of the education and career training programs supported under the grant; (F)how the education and career training programs offered under the grant will include evidence-based practices;
(G)the student populations that will be served under the grant, including an analysis of any barriers to employment or barriers to postsecondary education that such populations face and an analysis of how the services to be provided under the grant will address those barriers; (H)any previous experience of the eligible institution, or consortium, in providing programs, the absence of which shall not automatically disqualify the applicant from receiving a grant under this section;
(I)the extent to which the eligible institution, or consortium, plan to enroll and support students who are eligible to receive a Federal Pell Grant under subpart 1 of part A of title IV; and (J)other information the Secretary may require of the eligible institution or consortium.
(3)Use of funds
(A)Support and emergency servicesNot less than 25 percent of the grant funds awarded to an eligible institution or a consortium of eligible institutions under this subsection shall be used to carry out student support services which may include the following: (i)Childcare, transportation, mental health and substance use disorder treatment, assistance in obtaining health insurance coverage, and assistance in accessing the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), housing, and other benefits, as appropriate.
(ii)Connecting students to State or Federal means-tested benefits programs, including means-tested Federal benefits programs, as defined in section 479(d). (iii)The provision of direct financial assistance to help students facing financial hardships that may impact enrollment in or completion of an education and career training program, or a work-based learning program.
(iv)Navigation and case management services, including providing information and outreach to target populations to take part in education and career training programs, or work-based learning programs. (B)Required program activitiesThe grant funds awarded to an eligible institution or a consortium of eligible institutions under this subsection that remain after the eligible institution or consortium carries out subparagraph (A) shall be used to carry out 2 or more of the following activities:
(i)Developing and expanding education and career training programs through a community college partnership for high-skill, high-wage, or in-demand industry sectors and occupations, which may include— (I)apprenticeship programs;
(II)work-based learning opportunities; and (III)paid internships.
(ii)Establishing policies and processes for assessing and awarding course credit for prior learning. (iii)Developing and expanding programs that accelerate learning and recognized postsecondary credential attainment, including competency-based education, corequisite remediation, and other strategies for acceleration.
(iv)Developing and expanding efficient career pathways to credentials, including the development of stackable credentials and integrated education and training strategies. (v)Developing and expanding dual or concurrent enrollment programs or early college high school programs for secondary students or disconnected youth.
(vi)Planning and implementing formalized agreements between the eligible institution or consortium and other partners in the community college partnership. (vii)Working with local boards on the use of labor market information for making program decisions.
(viii)Engaging employers in the development of programs and curricula. (ix)Acquiring equipment necessary to support education and career training activities permitted under this section.
(x)Carrying out any other activities identified by the eligible institution or consortium as necessary to increase institutional capacity, as long as such activities are clearly outlined in the application and approved by the Secretary. (4)Maximum amount for equipmentAn eligible institution or consortium of eligible institutions that receives a grant under this subsection may use not more than 30 percent of the grant funds to carry out paragraph (3)(B)(ix).
(e)Grants to States
(1)In general
(A)AuthorizationFrom funds authorized under subsection (c)(2), the Secretary shall award grants to States, on a competitive basis, to assist in establishing statewide systemic reforms that result in student success and system relevance and in supporting and scaling education and career training programs, consistent with the provisions of this subsection. (B)Grant amountsThe Secretary shall make grants to eligible States of not less than $2,500,000 and not more than $10,000,000 for a 4-year grant period.
(C)PriorityIn awarding grants under this subsection, the Secretary shall give priority, in addition to the priorities specified in subsection (c)(6), to applicants that— (i)will serve individuals with barriers to employment, veterans, spouses of members of the Armed Forces, or incumbent workers who need to increase their employability skills;
(ii)will serve areas with high unemployment rates or high levels of poverty, including rural areas, including by awarding subgrants under paragraph (3)(B); and (iii)will increase access to education and career training programs that meet the needs of regional employers in in-demand industry sectors or occupations.
(2)State applicationTo receive a grant under this subsection, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. Such application shall be developed in consultation with the State board. At a minimum, each State application shall include— (A)a description of how the State is implementing or has a plan to implement—
(i)a statewide longitudinal data system built upon student outcome data, including labor market outcomes by institution, program, and subpopulation of interest, with information made available to the public in easy-to-understand formats; (ii)statewide policies to develop and expand articulation agreements and policies that guarantee transfers between institutions, including through common course numbering and use of a general core curriculum;
(iii)statewide policies to support the development of articulation agreements between non-credit and credit-bearing courses at State postsecondary education institutions; (iv)statewide policies to support the expansion of high-quality dual or concurrent enrollment programs and early college high school programs;
(v)statewide policies to support the expansion of education and career training programs in in-demand industry sectors or occupations; (vi)statewide policies to support the expansion of career pathway programs, including the development of stackable credentials;
(vii)statewide policies to support the expansion of work-based learning opportunities, including apprenticeship programs; (viii)statewide policies to increase educational attainment among major racial and ethnic groups with below average educational attainment in the State;
(ix)statewide policies that encourage the development and implementation of accelerated learning strategies, including competency-based education, credit for prior learning, and other strategies for supporting students’ pathways to credential attainment; and (x)statewide policies to increase alignment between workforce, postsecondary, poverty alleviation, and economic development systems in the State; and
(B)a description of the State’s plan to— (i)use funds received under this subsection and the State’s leveraged funds to carry out statewide activities described in the State’s application under subparagraph (A);
(ii)support community college partnerships in implementing or scaling the activities described in and consistent with the requirements of subsection (d); (iii)provide technical assistance and support to subgrantees;
(iv)align with statewide or regional workforce development strategies in place in the geographic area served under the grant, including those established under the Workforce Innovation and Opportunity Act and the Carl D. Perkins Career and Technical Education Act of 2006; (v)measure the performance of subgrantees, including a description of how the State will work with subgrantees to track and report on the primary indicators of performance described under section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act; and
(vi)enroll and support students who are eligible to receive a Federal Pell Grant under subpart 1 of part A of title IV. (3)State uses of funds (A)Statewide activitiesA State that receives a grant under this subsection may reserve not more than 20 percent of the grant funds for statewide activities described paragraph (2)(A) that support the purposes of the grant, which may include technical assistance, professional development, activities to scale best practices, and other activities required to carry out the functions described under paragraph (2)(A).
(B)Subgrants for community college partnershipsA State that receives a grant under this subsection shall use not less than 80 percent of the grant funds to award subgrants to eligible community college partnerships to support the implementation and scaling of activities described under subsection (d)(3) that are consistent with the requirements of subsection (d). (f)Reporting requirements (1)ReportsEach eligible institution, consortium of eligible institutions, or State receiving a grant under this section shall report to the Secretary annually.
(2)ContentsThe report shall include— (A)the activities carried out with grant funds, including activities carried out directly by the eligible institution, consortium, or State and activities carried out by any partner organizations;
(B)data on the population served with grant funds, including on indicators of performance, as described in section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act; and (C)resources leveraged by the eligible institution, consortium, or State to support activities under this section.
(g)National activities
(1)National evaluationsNot later than 5 months after the data of enactment of the Assisting Community Colleges in Educating Skilled Students to Careers Act of 2021, the Secretary shall seek to enter into a contract with an independent third party entity to perform an evaluation of the grants awarded under this section. Such evaluation shall apply rigorous procedures to obtain valid and reliable data concerning the effect of strategies and delivery structures implemented through education and career training programs on student outcomes, including labor market outcomes. Lessons learned through this evaluation shall be combined with lessons learned through the implementation of the Trade Adjustment Assistance Community College and Career Training Grant Program, as authorized under chapter 4 of title II of the Trade Act of 1974 (19 U.S.C. 2371 et seq.), and reported to Congress as described in paragraph (3). (2)Technical assistanceThe Secretary shall provide technical assistance to States and to eligible institutions, applying lessons learned from earlier grants awarded through the Trade Adjustment Assistance Community College and Career Training Grant Program, as authorized under chapter 4 of title II of the Trade Act of 1974 (19 U.S.C. 2371 et seq.), as well as from evidence gained through the Community College Career Training grant program.
(3)Annual reportThe Secretary shall submit an annual report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives— (A)describing each grant awarded under this section during the preceding fiscal year;
(B)assessing the impact of each award of a grant under this section in a fiscal year preceding the fiscal year referred to in subparagraph (A) on the population served by the grant; and (C)providing data relating to program performance and student outcomes, diaggregated by major racial and ethnic groups and by gender.
(4)Administrative costsNot more than 5 percent of the amounts made available under subsection (c)(3) may be used by the Secretary for Federal administration of the program under this section..  